Citation Nr: 1023360	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for a nervous disorder.  

2.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for a stomach/gastrointestinal disorder.  

3.  Entitlement to service connection for anxiety/panic 
disorder.  

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) 
with convulsions.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for erectile 
dysfunction.  

7.  Entitlement to service connection for a right knee 
disorder.  

8.  Entitlement to service connection for a left knee 
disorder.  

9.  Entitlement to service connection for a left foot cold 
injury.  

10.  Entitlement to service connection for a right foot cold 
injury.  

11.  Entitlement to service connection for bilateral hearing 
loss.  

12.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to February 
1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The issues of entitlement to service connection for 
anxiety/panic disorder, hypertension, a gastrointestinal 
disorder, to include GERD with convulsions, and erectile 
dysfunction being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a stomach/gatrointestinal disorder 
and a nervous disorder was denied in a September 1974 rating 
decision.  The Veteran did not appeal and that decision is 
final.

2.  The evidence added to the record since the September 1974 
rating decision pertaining to a stomach/gastrointestinal 
disorder and a nervous disorder relates to an unestablished 
fact necessary to substantiate the claims.

3.  Residual disability of the right foot due to any in-
service cold injury is not shown.

4.  Residual disability of the left foot due to any in-
service cold injury is not shown.

5.  No degree of disability due to any right knee disorder is 
related to any in-service cold injury of the feet.  

6.  No degree of disability due to any left knee disorder is 
related to any in-service cold injury of the feet.  

7.  A bilateral hearing loss for VA compensation purposes is 
not shown.  

8.  Tinnitus was not manifest in service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  The September 1974 rating decision, which denied 
entitlement to service connection for a 
stomach/gastrointestinal disorder, is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

2.  The September 1974 rating decision, which denied 
entitlement to service connection for a nervous disorder, is 
final.  Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
20.1103 (2009).

3.  Chronic residual disability due to any cold injury to the 
right foot was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).  

4.  Chronic residual disability due to any cold injury to the 
left foot was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).  

5.  A right knee disorder is not related to service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009).

6.  A left knee disorder is not related to service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009).

7.  A bilateral hearing loss disability was not incurred or 
aggravated during active service, and service incurrence may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

8.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
January 2006 and February 2008 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See 
Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in May 2007 and December 2008.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
February 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  New & Material Evidence

Criteria 

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is reopening the claims.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

When the agency of original jurisdiction (AOJ) has disallowed 
a claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 
20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issues of entitlement to service connection for a 
stomach/gastrointestinal disorder and a nervous disorder were 
previously addressed and denied by the AOJ in September 1974.  
At the time of the prior decision, the record included the 
service treatment records, statements from the Veteran, and 
post service medical records.  The evidence was reviewed and 
service connection for a stomach/gastrointestinal disorder 
and a nervous disorder was denied.  38 U.S.C.A. § 7105.  That 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in September 1974, the AOJ 
determined that neither a stomach disorder nor a nervous 
disorder was incurred during service.  The rating decision 
notes that while complaints of abdominal pain during service 
were attributed to gastritis, the evidence did not establish 
a chronic disability manifested by stomach/abdominal symptoms 
or by nervousness, adding that such were not shown during 
service or post-service.  

Since that determination, the Veteran has applied to reopen 
his claim of entitlement to service connection for a skin 
disorder.  The evidence submitted since the prior final 
denial in September 1974 is new and material.  A July 2007 VA 
record reflects a diagnosis of panic disorder and an October 
2007 record reflects a diagnosis of GERD.  The evidence cures 
one of the evidentiary defects, and is relevant and 
probative, and thus, the evidence is new and material.  The 
evidence submitted since the prior final denial is new and 
material and the claims are reopened.

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).  Service connection may also 
be granted for arthritis or an organic disease of the nervous 
system when it is manifested to a compensable degree within 
one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 38 C.F.R. 
§ 3.303.

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2009).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in this 
case, in order to warrant service connection for the relevant 
claims on appeal based on secondary service connection, the 
evidence must show that the claimed disorders are related to 
service-connected disease or injury.

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lower Extremities

The Veteran asserts entitlement to service connection for 
disorders of the right foot and left foot and for disorders 
of the right knee and left knee.  In a January 2008 VA Form 
21-4138, the Veteran contended that he has residual 
disability of the feet due to an in-service cold weather to 
the feet, and has disorders of the knees secondary to the 
feet.  Having considered the evidence, the Board finds that 
service connection is not warranted based on any theory of 
entitlement.  

In that regard, the Board notes that the March 1959 service 
entrance examination report shows that the feet and lower 
extremities were normal.  In addition, the December 1960 
service separation examination report shows that the feet and 
lower extremities were normal.  Neurologic examination was 
normal.  On the accompanying medical history, the Veteran 
denied having or having had cramps in the legs, arthritis or 
rheumatism, foot trouble, and a 'trick' or locked knee.  

A determination as to whether the Veteran has current 
disability related to service or service-connected disability 
requires competent evidence.  The Veteran is competent to 
report his symptoms.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  

The Board notes that the Court has specifically indicated 
that lay evidence may establish the existence of a current 
disorder capable of lay observation, and to the extent that 
the Veteran has attempted to establish continuity of 
symptomatology based on lay statements, the Board finds such 
attempt to be inconsistent with the more probative 
contemporaneous record.  In that regard, VA inpatient 
records, dated in April 1974 and an August 1974 private 
record, note that the extremities were normal and neurolgic 
examination was normal.  Such evidence is far more reliable 
than the Veteran's remote claim.  

In addition, the Board notes that a March 2006 VA treatment 
record reflects an assessment of gout in the right metatarsal 
phalangeal joint and the right ankle, and complaints of 
chronic knee pain were attributed to possible gout in April 
2008 and May 2008.  In addition, while the October 2007 
rating decision reflects service connection has been 
established for residuals of frostbite to the ears, the 
competent and probative evidence does not establish that the 
Veteran sustained a cold injury to the right or left foot or 
left knee or right knee during service. Rather, and as 


reflected in both the November 2004 and December 2008 VA 
examination reports, the Veteran stated that he had no 
problems with his feet during service and that the cold 
injury was limited solely to the ears.  

Significantly, the examiner reported a normal examination of 
the feet, and specifically stated that it was less than 
likely that the Veteran had any cold-related injuries of the 
feet.  The Board notes that absent a current disability, 
service connection is not warranted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The competent and probative 
evidence does not establish chronic residual disability of 
the feet due to any cold injury and thus service connection 
for the claimed disorders on appeal is not warranted on a 
direct basis or a secondary basis.  

In regard to the Veteran's January 2008 assertions in regard 
to an altered gait due to the feet and knees, the December 
2008 VA examiner noted a slight right-sided limp secondary 
to, 'arthritis in my right hip.'  Service connection has not 
been established for right hip arthritis.  Regardless, and as 
noted by the November 2004 VA examiner, since the feet were 
not subject to cold injury, disorders to include 
osteoporosis, arthritis, and nail abnormalities are not 
relevant.  

In this case, the Board has accorded more probative value to 
the December 2008 VA opinion.  The examiner reviewed the 
claims file and a complete rationale for the opinion was 
provided based on objective findings, reliable principles and 
sound reasoning.  The Board notes that the opinion is 
consistent with the November 2004 VA opinion and not 
inconsistent with the contemporaneous evidence.  

The preponderance of the evidence is against the claims of 
entitlement to service connection for a disorder of the right 
foot, left foot, right knee, and left knee.  Consequently, 
the benefits sought on appeal are denied.  



Hearing Loss & Tinnitus

Analysis

The Veteran asserts entitlement to service connection for 
hearing loss and tinnitus.  Having considered the evidence, 
the Board finds that service connection is not warranted.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The March 1959 service entrance examination report shows that 
whispered voice testing was 15/15 on the right and 15/15 on 
the left and his hearing was assigned a profile of "1."  
The December 1960 separation examination report shows that 
the ears were normal and whispered voice testing was 15/15 on 
the right and 15/15 on the left and his hearing was assigned 
a profile of "1."  On the accompanying medical history, the 
Veteran denied having or having had ear trouble and running 
ears.  

The May 2007 VA examination report notes no documented 
complaints of hearing loss or tinnitus during service, and 
that hearing is normal, bilaterally, through all relevant 
frequencies.  The Board notes that discrimination was 96 
percent correct on the right and 94 percent correct on the 
left.  The results of audiologic evaluation contained in the 
report establish that the Veteran does not have a hearing 
loss disability for VA compensation purposes of 38 C.F.R. § 
3.385, and the examiner specifically concluded that it was 
not at least as likely as not that hearing loss and tinnitus 
were related to service.  

The Board notes that while a March 2003 VA record reflects 
complaints of hearing loss, a mere transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
addition, a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claims.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

A determination as to whether the Veteran has a hearing loss 
disability for VA compensation purposes, or tinnitus, 
requires competent evidence.  The Veteran is competent to 
report his symptoms, to include hearing loss and ringing in 
his ears, as well as that he had in-service noise exposure.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a diagnosis of 
hearing loss disability for VA compensation purposes, or 
tinnitus.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  

The Board notes that the Court has specifically indicated 
that lay evidence may establish the existence of a current 
disorder capable of lay observation, to include tinnitus, and 
while the May 2007 VA examination report reflects the 
Veteran's history of an onset of tinnitus after firing 
weapons during service, and to the extent that he has 
attempted to establish continuity of symptomatology based on 
lay statements, the Board finds such attempt to be 
inconsistent with the more probative contemporaneous record.  
In that regard, an August 1974 private record notes the ears 
were normal, and on VA examination in November 2004, the ear 
canals and tympanic membranes were clear and hearing was 
reported as normal.  Such evidence is far more reliable than 
the Veteran's remote claim.  

In this case, the Board has accorded more probative value to 
the May 2007 VA opinion.  The examiner reviewed the claims 
file, a rationale for the opinion provided is based on 
objective findings, reliable principles, and sound reasoning, 
and the opinion is supported by VA records and not 
inconsistent with the contemporaneous records.  Such is far 
more probative than the Veteran's remote claim.  

The preponderance of the evidence is against the claims of 
entitlement to service connection for hearing loss and 
tinnitus and there is no doubt to be resolved.  Consequently, 
the benefits sought on appeal are denied.


ORDER

Service connection for a right foot disorder is denied.  

Service connection for a left foot disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

The Veteran asserts entitlement to service connection for 
anxiety/panic disorder, hypertension, erectile dysfunction, 
and GERD.  In a November 2005 notice of disagreement, the 
Veteran contended that he has a stomach/gastrointestinal 
disorder with convulsions related to service, to include as a 
result of exposure to Agent Orange during service in Alaska.  
In correspondence received in April 2008, the Veteran 
asserted an in-service onset of anxiety, and that he has 
hypertension, a gastrointestinal disorder, and erectile 
dysfunction secondary to anxiety disorder.  The Board notes 
that all theories of entitlement raised by the record must be 
considered.  

The March 1959 service entrance examination report shows that 
the lungs and chest, heart, vascular system, abdomen and 
viscera, and genitourinary system were normal.  Neurologic 
examination was normal and psychiatric examination was 
normal.  Blood pressure was 146/80.  

An April 1960 service treatment record reflects complaints of 
lower abdominal pain with belching and bloating.  Increased 
bowel sounds were reported, no rigidity or tenderness was 
noted, and the impression was gastritis.  

The December 1960 service separation examination report shows 
that that lungs and chest, heart, vascular system, abdomen 
and viscera, and genitourinary system were normal.  
Neurologic examination was normal and psychiatric examination 
was normal.  Blood pressure was 120/80.  On the accompanying 
medical history, the Veteran denied having or having had high 
or low blood pressure, frequent indigestion, stomach, liver 
or intestinal trouble, epilepsy or fits, frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble of any sort.  Complaints 
were noted to be of no significance.  

A November 1966 private treatment record reflects an 
impression of gastroenteritis, rule out food poisoning.  In 
addition, a January 1972 record shows blood pressure was 
134/100, notes a seven-year history of severe epigastric 
pain, and the assessment was gastritis.  

VA inpatient records, dated in April 1974, reflect complaints 
of abdominal pain and irrational behavior.  A fever and 
nuchal rigidity were reported, and it was noted that while a 
drug-induced etiology was suspected, an intracerebral process 
could not be ruled out.  Blood pressure was 120/76.  Findings 
in association with a psychiatric evaluation were noted to 
include some decrease in mentation with marked decreased 
ability in calculation, and it was noted that the 
psychiatrist's opinion was that the symptoms probably 
represented a metabolic process rather than a psychotic 
reaction.  

The inpatient records further note that while an initial 
skull series and brain scan were normal, on the third day, 
the Veteran had an "E/E change", which was noted to be 
moderately abnormal because of a proximal slow dysrhythmia 
with an overall suggestion of a neuron function disorder 
involving the deep gray matter structures, with the 
possibility of a mass lesion.  The diagnosis entered was 
hyperkinetic confusional state, etiology unknown.  

VA treatment records, dated in May 1974, reflect blood 
pressure was 110/90.  In addition, the examiner reported that 
the repeat EEG report from a repeat study was not available, 
noting that the EEG technician was absent due to illness.  
The examiner added that the report would be looked up when 
possible and the Veteran informed of any abnormal results.  A 
June 1974 record notes an abnormal EEG, and that a repeat EEG 
was to be accomplished.  A 1974 repeat EEG report from a 
repeat study has not been associated with the claims file.  

In addition, an August 1974 private record reflects that the 
abdomen was soft with no tenderness or masses, and bowel 
sounds were noted to be good.  Genitalia were reported to be 
normal, and the assessment entered was acute alcoholic 
gastritis, rule out pancreatitis.  In statements, received in 
September 1974, the Veteran's boss noted that in 1964 or 
1965, the Veteran had been complaining of stomach pain for a 
few nights, became sick at work, and was given a couple of 
"Digel" tablets which were kept at the plant for employees 
who got sick on the job.  In addition, he noted that in 1967 
or 1968, after the plant relocated, the Veteran went into a 
convulsion one night at work with associated complaints of 
stomach pain, and several months later had to be taken home 
secondary to stomach pain.  The statements from the Veteran's 
ex-wife and his mother-in-law are to the effect that since 
separation from service in 1961, the Veteran had had stomach 
pain and convulsions.  

VA records, dated in March 2005, reflect the Veteran's 
complaints of having had two "attacks," during the month, 
with symptoms of numbness, tingling, chest pain and 
headaches.  The Veteran denied having problems with sleep or 
appetite or depression.  Computed tomography (CT) of the head 
was noted to show ischemic changes in the white matter of the 
left parietal and frontal lobe deep, and the assessment was 
panic disorder.  In addition, the impression of chest x-ray 
examination was noted to be slightly tortuous aorta, and 
complaints of erections not lasting long enough were noted, 
along with impressions of hypertension, GERD and depression.  

A July 2007 VA record reflects a diagnosis of panic disorder, 
and an October 2007 record reflects assessments to include 
impotence, hypertension, depression, and GERD.  Records, 
dated in July 2008, reflect complaints of episodes of 
vomiting and abdominal pain, and it was noted that the 
Veteran had had recent private treatment in association with 
an anxiety attack at an identified facility.  The Board notes 
that these records have not been associated with the claims 
file.  

In this case, there is a diagnosis of panic disorder, 
hypertension, GERD, and impotence, an indication of relevant 
contemporaneous complaints and/or findings, and insufficient 
evidence upon which to base a determination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran should 
be afforded a VA examination in association with the claims 
of entitlement to service connection for anxiety/panic 
disorder, hypertension, GERD and erectile dysfunction.  

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequenes, to include the denial of the claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

In addition, VA has developed specific procedures to 
determine whether a veteran was exposed to herbicides in a 
vicinity other than the Republic of Vietnam or along the 
demilitarized zone (DMZ) in Korea.  VA's Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n) directs that a detailed statement of 
the Veteran's claimed herbicide exposure be sent to the 
Compensation and Pension (C&P) Service via e-mail and a 
review be requested of the Department of Defense's ("DoD") 
inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged.  If the exposure 
is not verified, a request should then be sent to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification.

The Court has consistently held that evidentiary development 
procedures provided in VA's Adjudication Procedure Manual are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by the 
M21-1).  The Board concludes that this matter must be 
remanded for compliance with the procedures set forth in the 
VA Adjudication Manual.  The Board notes that the 
availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the 1974 EEG 
reports referenced in the 1974 VA records.  
All records obtained should be associated 
with the claims file.  

2.  The AOJ should attempt to obtain the 
private treatment records referenced in 
the July 2008 pertaining to the anxiety.  
All records obtained should be associated 
with the claims file.  

3.  The AOJ should comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(n) with respect to the Veteran's 
claim of herbicide exposure.  

4.  After completion of the above, to the 
extent possible, the AOJ should schedule 
the Veteran for a VA examination to 
determine the nature and etiology of 
anxiety/panic disorder, hypertension, GERD 
and erectile dysfunction.  The claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the VA examiner provide an opinion as to 
whether any identified cardiovascular 
disorder, to include hypertension (1) 
clearly and unmistakably (obvious and 
manifest) existed prior to service 
entrance and (2) whether such clearly and 
unmistakably pre-existing cardiovascular 
disorder clearly and unmistakably (obvious 
and manifest) was not chronically worsened 
during service.  If the answer to either 1 
or 2 above is negative, offer an opinion 
in terms of whether it is "more likely 
than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified cardiovascular 
disorder, to include hypertension, as well 
as anxiety/panic disorder, GERD, to 
include any associated convulsions, or 
erectile dysfunction was manifest during 
service, or within the initial post-
service year, or is otherwise related to 
service, to include any exposure to 
herbicides if documented in the claims 
file, or is proximately due to or has been 
chronically worsened by any identified 
service-related disorder.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.  

4.  In light of the above, the claims 
should be readjudicated.  All development 
efforts should be documented in the claims 
file and the AOJ should review all 
opinions obtained for adequacy and 
accomplish any necessary action in that 
regard prior to returning the claims file 
to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


